BY THE COURT.
The injunction, which was granted by one of the judges in vacation, extended only to the defendant Jaudon and his agents, he being the only defendant within the jurisdiction of the court; the treasurer, Mr. Tucker, not having been made a defendant, although the bill prayed that he might be enjoined. Publication having been made against the absent defendants who have not appeared, and the defendant. Jaudon. not having answered. the bill is taken for confessed against all the defendants, and set for decree.
The first question is. has this court jurisdiction as to any of the defendants against whom it can make a final decree? The fund out of which the claims are to be paid, are in the treasury of the United States. Where is that? The treasurer resides at Washington, and the head of tlie department; but is the money there? Can the fund be said to be within the jurisdiction of the court? We think not. The officers of the United States holding the public money, as the money of the United States, are not accountable to anybody but the United States, and are not liable, at the suit of an individual, on account of having such money in their hands.
The defendants. Comegyss and Petitt and Mif-flin, against whom only an effectual decree could be made, are not within the jurisdiction of the court. Jaudon alone is within the jurisdiction, but there is no allegation which will authorize a final decree against him. The allegation that he is the agent of Mifflin, the agent of the assignees, is not a sufficient foundation for a decree against those assignees upon the merits or the ease. We think, therefore, that the bill ought to be dismissed.
THE COURT (nem. eon.} ordered the bill to be- dismissed.